Citation Nr: 1016214	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-12 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
cervical degenerative joint disease of the cervical spine 
(C3-C7). 

2. Entitlement to service connection for a gastrointestinal 
disability (claimed as gastroesophageal reflux disease (GERD) 
and/or gastritis), to include as secondary to service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980 
and April 1981 to October 2001.  

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2009 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing in December 
2009 before the undersigned.  A transcript of that proceeding 
has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

1. Entitlement to a rating in excess of 10 percent for 
cervical degenerative joint disease of the cervical spine 
(C3-C7).

With respect to the increased rating claim for a cervical 
spine disability, the Veteran argues that the VA examination 
conducted in February 2007 was inadequate. See December 2009 
Hearing Transcript, pp. 8-10; see also VA Report of Contact, 
May 2007.  Moreover, he asserts that his service-connected 
cervical spine disability has worsened since the time of the 
2007 examination.  A private treatment record from Dr. May, 
dated in January 2010, confirms that the Veteran experiences 
neck pain/locking with any movement greater than 20 degrees; 
the Veteran additionally complains of "electricity" 
shooting down his right shoulder, along with tingling, grip 
loss, and numbness in the hands.  Based on the information 
outlined above, the Board determines there is a need to 
verify the current severity of the cervical spine disability; 
accordingly, reexamination is necessary under 38 C.F.R. § 
3.327.

2. Entitlement to service connection for a gastrointestinal 
disability (claimed as GERD and/or gastritis), to include as 
secondary to service-connected disabilities.  

With respect to the issue of service connection for a 
gastrointestinal disability, the Veteran asserts several 
theories of entitlement based on secondary service 
connection.  On the one hand, he contends that his 
gastrointestinal disabilities (GERD, gastrophy, and/or 
gastritis) were either caused or aggravated by his service-
connected duodenal ulcer, and/or the medications he has taken 
for treatment of such disability (e.g., Aciphex, Zantac, 
Aspirin, NSAIDs).  Alternatively, he believes that the 
gastrointestinal disabilities were either caused or 
aggravated by medications taken for his service-connected 
cervical spine disability, which include ibuprofen, aspirin, 
and NSAIDS. 

The record shows that the Veteran has been variously 
diagnosed with GERD, gastritis, and multiple areas of 
"gastrophy" consistent with aspirin/NSAID use.  These 
diagnoses have been primarily provided by the Veteran's 
private physician, Dr. May. See Sacred Heart Medical Group, 
Treatment Record, October 2006; see also Colonoscopy Report, 
October 2006.  Dr. May has also provided an opinion that the 
Veteran's service-connected duodenal ulcer and "treatment 
for Heliobacter Pylori (H. Pylori infection) of the past 20 
years has caused, aggravated, or contributed to his current 
chronic GERD condition."  

On the other hand, a February 2007 VA examiner found that 
there were "no objective findings to support the diagnoses 
of GERD."  She further opined that previously diagnosed 
gastrophy was not caused/aggravated by the Veteran's service-
connected duodenal ulcer; instead, she attributed the 
gastrophy to aspirin and NSAID's, which the Veteran 
frequently uses to treat his service-connected cervical spine 
disability.  She did not discuss the etiology of the 
diagnosed gastritis, which was confirmed by the October 2006 
colonoscopy.  
Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability has chronically 
aggravated a nonservice-connected disability. 38 C.F.R. § 
3.310(b). See also Allen v. Brown, 7 Vet. App. 439 (1995).

In light of the inconsistent private and VA 
diagnoses/etiologies outlined above, the Board finds that a 
new VA examination must be conducted in order to confirm the 
absence/presence of any current gastrointestinal 
disabilities, and to obtain an opinion as whether any 
diagnosed disabilities are either directly related to 
service, or secondarily related to the service-connected 
cervical spine and/or duodenal ulcer disabilities.  In this 
regard, it is noted that the Veteran's service treatment 
records show diagnosis of, and treatment for gastritis.  
Given the current, provisional diagnosis of gastritis, and 
further considering that the record indicates consistent 
post-service treatment for gastritis symptoms, the examiner 
should also address service connection on a direct basis.  


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to either submit or 
authorize VA to obtain private medical 
records pertaining to current treatment of 
the cervical spine and/or a 
gastrointestinal disability, after January 
2010 to the present, from Sacred Heart 
Medical Group MD, (Dr. J. May, M.D.), 1549 
Airport Blvd, Suite 310, Pensacola, 
Florida, 32504.  If the records do not 
exist or further efforts to obtain the 
records would be futile, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).

2. Afford the Veteran a VA examination to 
determine the current level of severity of 
the service-connected cervical spine 
disability.  For reasons outlined above, 
it is specifically requested that the 
Veteran not be scheduled with the same 
examiner who conducted the February 2007 
VA examination. 

The examiner is asked to describe:

The range of motion in all planes of the 
cervical spine and lumbar spine and any 
functional loss due to pain or painful 
motion (supported by adequate pathology 
and evidenced by the visible behavior of 
the claimant undertaking the motion) as 
well as weakness, excess fatigability, 
incoordination, pain on movement, or 
additional loss of motion associated with 
repetitive movement or flare-ups.  Any 
additional functional loss should be 
expressed in terms of additional 
limitation of motion; 

Any objective neurological abnormalities, 
either motor or sensory; and, 

Any incapacitating episodes, including the 
frequency and duration, requiring bed rest 
prescribed by a physician and treatment by 
a physician, over a 12 month period. 

The claims folder should be made available 
to the examiner for review.

3. Afford the Veteran a VA examination to 
determine the nature and etiology of the 
Veteran's gastrointestinal symptoms 
claimed as 'acid reflux,' including 
clarification as to whether the Veteran is 
currently diagnosed with all or any of the 
following: GERD, gastrophy, and/or 
gastritis.  

For reasons outlined above, it is 
specifically requested that the Veteran 
not be scheduled with the same examiner 
who conducted the February 2007 VA 
examination. 

The examiner should opine as to whether it 
is "likely," "at least as likely as not," 
or "unlikely" that any diagnosed 
gastrointestinal disability is causally 
related to the Veteran's service-connected 
duodenal ulcer disability, and/or service-
connected cervical spine disability, to 
include medication he is taking (or has 
had an extensive history of taking) to 
control each of those service-connected 
disabilities?

The examiner should also render an opinion 
as to whether the Veteran has a pathology 
involving GERD, gastritis, and/or 
gastrophy, or any other diagnosed 
gastrointestinal disability, which had its 
onset in service or is otherwise related 
to service.

The term "as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

Complete rationale for any opinion 
expressed should be provided.  If the VA 
examiner feels that the requested opinion 
cannot be given without resort to 
speculation, he or she should so state.

4. After the above has been completed, the 
AMC must readjudicate the issue on appeal, 
taking into consideration all evidence 
added to the file.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
Supplemental Statement of the Case. The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


